Title: From George Washington to Tobias Lear, 13 March 1796
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 13th Mar. 1796
          
          Your letters of the 26th Ulto and 2d Instant, came safe to hand, after some delay. The first, with the Will of Harper, has been put into the hands of the Attorney Genl, to aid him in the conveyances. To such parts of the second, as require it, I am about to reply; first expressing my satisfaction at the happy termination of the business which you undertook, in behalf of the Public.
          Having no doubt of the correctness of the account, which was transmitted in the last mentioned letter; I have only to beg that you would favor me with the numbers, or other designation or description, of all the Shares I now hold in the Banks of Alexandria & Columbia, by your purchases. and to request, if you wish to part with any of the twenty shares you purchased in the Potomac Navigation, that you would appropriate the Balance due me, by your account, in as many as it will command; first paying up the Instalment on the old; called for I perceive, to be paid on the first of the present month. If my present purposes and gratifications could be answered by prospects of future emolument, I would devote all the money I could command to this Investiture: but for the few years I have to remain here, the enjoyment of less, with ease & certainty, will be more convenient and desirable.
          If my resources were adequate to the purchase of the Lot & houses which are offered for Sale in Alexandria, I would gladly have been the purchaser of them; on the terms mentioned in your letter of the 2d instt; but as these depend upon contingencies, which may baffle calculation; I chuse to tread on sure ground in all my engagements; being as unwilling to embarrass others, by uncertain contracts, as I am to be deceived myself in my expectations, from the assurances which I receive, of promised payment.
          From the enquiries which have already been made of you, relatively to my Farms, at Mount Vernon, I take the liberty of enclosing you the terms on which I mean to lease them. My expectation of disposing of them at the Rents therein mentioned, to such Tenants as I should chuse, is not very sanguine; nor would I incline to do it to the slovenly farmers of this Country, if I had a tolerably well founded hope of getting them

from any other, where husbandry is better understd and more rationally practiced; the mentiong of which to some of your Acquaintance as you may chance to fall in with them (particularly English & Scotch, the latter more especially) might be a means perhaps of their suggesting it to others, in the land they came from.
          It is not my intention, At least at the present moment, to let the Negros go with the Land; but if enquiries on this head should be repeated, it might be useful to me, to learn on what terms these, and the lands conjointly, could be disposed of. Remember me kindly to Fanny & the Children, and be assured of the Sincere friendship of Your Affectionate Sert
          
            Go: Washington
          
        